DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 13-28		Pending
Claim 13		Amended
Claims 1-12		Cancelled
Prior Art References:
Schwarzbich		US 7,226,263 B2
Trafton		US 5,667,413

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains In this case, a “base element” is claimed but the Specification does not clearly define this component. Further, Applicant’s amendments filed 4/19/2021 greatly alter the invention from what was originally claimed. Originally, Examiner understood the “base element” and the “compensating element” to be one in the same. Applicant’s amendments filed 4/19/2021 now claim the two components are separate from one another.  Examiner is unclear how the “base element” is configured within the present invention since the written description is lacking in this area and the drawings (see Drawing Objection below) do not show the “base element”. Applicant is cautioned not to add new subject matter to the Specification or Drawings. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/19/2021, with respect to the rejection(s) of claim(s) 13-28 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schwarzbich (US 7,226,263 B2) with respect to claims 13-17 and Schwarzbich (US 7,226,263 B2) in view of Trafton (US 5,667,413) with respect to claims 18-28.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “base element” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwarzbich (US 7,226,263 B2).

Regarding currently amended claim 13, Schwarzbich discloses a device (abstract) for compensating for tolerances between a first and second component (12, 70, fig. 8), the device comprising: a base element (14); a compensating element (16) in which a passage is formed for a connecting means (24), the compensating element (16) engaging with the base element (14) by means of a threading (30, 34); and 

    PNG
    media_image1.png
    277
    604
    media_image1.png
    Greyscale


Regarding claim 14, Schwarzbich discloses the device according to claim 13,
except for wherein each spring arm (54) has a longitudinal extension (54), wherein the longitudinal extension (54) of a spring arm (54) and the longitudinal central axis (66) are approximately in alignment (fig. 8).

Regarding claim 15, Schwarzbich discloses the device according to claim 13, except for wherein each spring arm (54) as seen in the longitudinal direction has two opposite end regions (see illustration 13a in claim 13), wherein at least one end region (fig. 3) has a greater distance (see illustration 13a in claim 13) from the longitudinal central axis (66) than an intermediate section (see illustration 13a in claim 13) of a spring arm (54) situated between the end regions (fig. 3).

Regarding claim 16, Schwarzbich, as modified by Trafton, discloses the device according to claim 13, wherein a plurality of spring arms (54) is arranged around the longitudinal central axis (66) of the spring element (18), and the plurality of spring arms (54) are connected to each other by means of a connecting ring (see illustration 13a in claim 13).

Regarding claim 17, Schwarzbich, as modified by Trafton, discloses the device according to claim 13, wherein at least three spring arms (54) are arranged around the longitudinal central axis (66) of the spring element (18), and the at least three spring .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarzbich (US 7,226,263 B2) in view of Trafton (US 5,667,413).

Regarding claim 18, Schwarzbich discloses the device according to claim 16, except for wherein the connecting ring as seen in the axial direction is formed between unconnected end regions of the spring arms.
	Examiner notes that Schwarzbich does not explicitly disclose wherein the connecting ring as seen in the axial direction is formed between unconnected end regions of the spring arms. However, Trafton teaches wherein the connecting ring (22) as seen in the axial direction is formed between unconnected end regions (figs. 3-4) of the spring arms (19a-l). Therefore, it would have been obvious to one of skill in the art to modify Schwarzbich wherein the connecting ring as seen in the axial direction is formed between unconnected end regions of the spring arms as taught by Trafton “…to provide 

Regarding claim 19, Schwarzbich, as modified by Trafton, discloses the device according to claim 16, wherein each spring arm (19a-l; Trafton) has an unconnected end region (figs. 3-4; Trafton) and an opposite, connected end region (figs. 3-4), wherein connected end regions (figs. 3-4; Trafton) are connected by the connecting ring (22; Trafton).

Regarding claim 20, Schwarzbich, as modified by Trafton, discloses the device according to claim 17, wherein the connecting ring (22; Trafton) as seen in the axial direction is formed between unconnected end regions (figs. 3-4; Trafton) of the spring arms (19a-l; Trafton).

Regarding claim 21, Schwarzbich, as modified by Trafton, discloses the device according to claim 17, wherein each spring arm (19a-l; Trafton) has an unconnected end region (figs. 3-4; Trafton) and an opposite, connected end region (figs. 3-4; Trafton), wherein connected end regions (figs. 3-4; Trafton) are connected by the connecting ring (22; Trafton).

Regarding claim 22, Schwarzbich, as modified by Trafton, discloses the device according to claim 13, wherein both the first end regions (figs. 3-4; Trafton) and the 

Regarding claim 23, Schwarzbich, as modified by Trafton, discloses the device according to claim 13, wherein the connecting ring (22; Trafton) has a slot (fig. 4; Trafton), the slot (fig. 4; Trafton) being aligned at least approximately parallel (figs. 3-4; Trafton) to the longitudinal central axis of the spring element (16; Trafton).

Regarding claim 24, Schwarzbich, as modified by Trafton, discloses the device according to claim 23, wherein the slot (fig. 4; Trafton) is bounded by two adjacent spring arms (19a-l; Trafton).

Regarding claim 25, Schwarzbich, as modified by Trafton, discloses the device according to claim 23, wherein at least one end region (figs. 3-4; Trafton) of a spring arm (19a-l; Trafton) facing the slot (fig. 4; Trafton) has a corner (top portion of 21 a-l; Trafton) which protrudes radially outwards (fig. 3; Trafton).

Regarding claim 26, Schwarzbich, as modified by Trafton, discloses the device according to claim 13, wherein the spring element (16; Trafton) is made of a metal (col. 3, lines 15-18; Trafton).

Regarding claim 27, Schwarzbich, as modified by Trafton, discloses the device according to claim 26, wherein the spring element (16; Trafton) is made of a spring steel (col. 3, lines 15-18; Trafton).

Regarding claim 28, Schwarzbich, as modified by Trafton, discloses the device according to claim 13, wherein the connecting ring (22; Trafton) extends in a plane which is aligned at least approximately perpendicular (fig. 3; Trafton) to the longitudinal central axis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746.  The examiner can normally be reached on M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rsd